Citation Nr: 0200150	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder, and if so, whether entitlement to service 
connection for a kidney disorder is warranted. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, and if so, whether entitlement to service 
connection for a back disorder is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 15, 
1967 to November 20, 1967.  

The Board of Veterans' Appeals (Board) entered a decision in 
November 1983 denying service connection for a genitourinary 
disorder.  In a decision entered in January 1999, the Board 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
genitourinary disorder, identified as kidney disorder.  
Further, the Board denied service connection for a back 
disorder.

The current appeal to the Board arises from a September 1999 
rating decision of the Roanoke, Virginia Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The RO 
determined that new and material evidence had not been 
submitted to reopen claims of service connection for a kidney 
disorder or a back disorder.  

A hearing was held in September 2001 at the RO before the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.  At the hearing, the veteran  submitted 
additional evidence for which he signed a statement waiving 
initial RO consideration.  

The issues of new and material evidence to reopen claims of 
service connection for kidney and back disorders are 
addressed in the decision which follows.  The issues of 
entitlement to service connection for kidney and back 
disorders are addressed in the  REMAND portion of this 
decision.

FINDINGS OF FACT

1.  In January 1999, the Board held that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for a kidney disorder and denied his 
claim of service connection for a back disorder.

2.  Evidence received subsequent to the January 1999 decision 
is not merely cumulative or redundant of the evidence that 
was then of record, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  The January 1999 decision of the Board which found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a kidney disorder and 
denied entitlement to service connection for a back disorder 
is final.  38 U.S.C.A. § 7104 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  Evidence submitted since the Board denied entitlement to 
service connection for kidney and back disorders is new and 
material and the claims are reopened.  38 U.S.C.A. § 5108 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 38 C.F.R. § 3.156 (2001), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran reported 
recurrent back pain on pre-entrance physical examination in 
May 1967.  He denied frequent or painful urination and blood 
in the urine.  No pertinent abnormalities were noted by the 
examiner.  Treatment notations of late September and early 
October 1967 reflect complaints of back pain.  X-ray 
examination of the lumbosacral spine revealed an apparent 
mild scoliotic deformity.  There was flattening of the normal 
lordotic curvature.  The lumbar intervertebral disc spaces 
were relatively well-maintained and no bone destruction was 
noted.  

The veteran was evaluated at a neurology clinic on October 
17, 1967.  According to history, he had experienced back pain 
for the past three-years.  The back pain was a generalized 
aching, aggravated by movement.  The veteran suffered a back 
injury involving fracture of three vertebrae six months 
before.  The veteran now had a constant pain in his hip and 
pain from the posterior thigh to the left heel.  The examiner 
remarked that a good history of radiating pain could not be 
elicited.

Clinical inspection of the back showed lumbosacral area spasm 
involving the left paravertebral area more than right 
paravertebral area.  Pain was elicited in the left 
lumbosacral region with straight leg raising.  Minimal pain 
was detected along the sciatic nerve in the upper thigh.  
Motor status was found to be normal.  Sensory status was 
found to be intact.  The examiner noted the veteran's report 
of an area of decreased sensation over the L3 root 
distribution, but did not "believe" this reported 
phenomenon.  The impression was lumbosacral area strain; 
unable to diagnose sciatica.

An October 20, 1967 treatment notation indicates that the 
veteran was evaluated at the orthopedic clinic.  The examiner 
could not demonstrate sciatica and stated that examination 
was negative.  

The veteran was hospitalized at a service department medical 
facility during early November 1967.  It was indicated that 
he was treated at a urology clinic in mid-October 1967 with a 
history of having passed blood in the urine.  This was 
terminal hematuria, which cleared spontaneously.  For about 
one month, there had been nocturia about two times per night 
and burning following urination.  He also complained of one 
episode of enuresis.  He denied previous episodes of urinary 
tract disease.  

Physical examination was essentially normal.  A urinalysis 
disclosed trace albumin and 50+ white blood cells per high 
power field.  An intravenous pyelogram (IVP) provided 
evidence of bilateral chronic pyelonephritis.  A cystogram 
showed a bladder of large capacity with no obstruction on 
voiding on the cystourethrogram and no residual on the post-
voiding film.  X-rays demonstrated bilateral chronic 
pyelonephritic changes.  Cystoscopy demonstrated generalized 
chronic inflammation in the bladder with trabeculation.  
During hospitalization, the veteran was seen by the 
orthopedic clinic because of a two-year history of low back 
pain aggravated by movement.  X-rays and evaluation 
demonstrated no evidence of pathology.

A service department medical board convened in November 1967.  
The diagnoses were bilateral chronic pyelonephritis; chronic 
cystitis; and low back pain, etiology undetermined.  It was 
determined that all conditions existed prior to service and 
were not aggravated by active duty.  The medical board 
recommended the veteran's separation from service because of 
kidney disease.

A VA general medical examination was performed in February 
1982.  The veteran gave a history of having developed a 
backache about two months after entering military service 
while shoveling sand and dirt.  There had been blood in the 
urine.  He reported that he continued to have a backache.  
Physical examination showed normal genitourinary and 
musculoskeletal systems.  The diagnoses included possible 
polycystic kidney disease and possible chronic 
pyelonephritis.  No diagnosis was rendered regarding a back 
disorder.

On VA urologic examination in March 1982, the veteran 
reported frequency, urgency and burning with urination.  
Physical examination was grossly normal.  An IVP and 
cystoscopy were performed and a urine culture was obtained.  
No genitourinary findings were noted.

Reports were received from Nyack Hospital in April 1983.  
They reflect that the veteran was hospitalized in June 1967 
after he was struck on his back by a forklift.  The injury 
had reportedly occurred at work two days prior to admission.  
The diagnosis was fracture of the second and third transverse 
processes of the right lumbar vertebrae.

A VA outpatient treatment notation of January 1992 indicates 
that the veteran was to be sent to a pain clinic for low back 
pain.  It was reported that he had been in a motor vehicle 
accident on the day of the outpatient appointment.  He had 
hit the top of his head on the back of the seat.  He had 
complaints of neck and shoulder pain.  The diagnosis was neck 
strain.  VA outpatient reports, dated in March 1992, reflect 
the veteran's history of low back pain with radiculopathy of 
many years duration.  The diagnosis was degenerative disc 
disease.

Received in October 1992 were statements from associates, 
family members and former fellow servicemen.  Statements were 
cumulatively to the effect that the veteran had been in sound 
health prior to service.  He often went on sick call during 
basic training.  He returned from service experiencing kidney 
and back problems.  

Reports from Humana Hospital were received in October 1992.  
They reflect that the veteran presented in July 1984 
complaining of low back pain, the right side greater than the 
left side.  Pain was associated with numbness and tingling 
bilaterally, which began in March 1984, status post a mining 
accident.  Since that time, back pain had become 
progressively worse.  The diagnosis was herniated nucleus 
pulposus (central) L-4/5, L-5/S-1, right greater than left.

In a statement dated in March 1994, the veteran described 
various perceived harassments he endured during basic 
training.  He referred to a detail which involved his 
shoveling wet, heavy sand.  During the shoveling detail, he 
stopped to urinate and saw blood in the urine.  He was 
thereafter assigned to light duty and discharged from service 
because of a kidney disorder.  He remarked that he continued 
to urinate often and that he had burning with urination.  

VA outpatient reports, dated from October 1994 to September 
1995, reflect that the veteran was treated for low back pain.  
He gave a history of having broken three vertebrae in his 
back in 1967.  X-ray examination of the lumbosacral spine in 
June 1995 showed bilateral spondylolysis at L5 and mild disc 
space degenerative changes at L5-S1.  

A hearing was held in June 1997 before an RO hearing officer.  
In testimony, the veteran denied preservice episodes of blood 
in the urine.  He again referred to the incident of shoveling 
sand during basic training, and emphasized that he first 
passed blood in the urine after performing that work detail.  
He pointed out that he continued to have burning with 
urination following service.  Further, he stated that he had 
injured his low back about two or three months before 
service; that he began to have back pain immediately after 
starting basic training; that he felt back pain while 
shoveling sand; and that he continued to have low back pain 
during postservice years.  He maintained that, if either a 
kidney disorder or a back disorder preexisted service, such 
disorder was aggravated by the rigors of basic training.  

A hearing was held in October 1998, in Washington, D.C., at 
the Board of Veterans' Appeals.  The veteran reiterated 
previously referenced statements and testimony regarding the 
development of his kidney disorder and his back disorder.  He 
denied preservice kidney problems, and noted that he first 
experienced blood in the urine after shoveling wet, heavy 
sand during basic training.  He acknowledged a preservice 
fracture of certain vertebrae of the spine, but claimed that 
his back condition was aggravated by the rigors of basic 
training.  He pointed out that his preservice back condition 
was aggravated by a series of activities performed during 
basic training, rather than by a specific back injury.

A statement, dated in July 1999, was received from Joseph K. 
Statkus, M.D.  The physician remarked that he had been asked 
by the veteran to review the veteran's records and make a 
statement about the effect of three months boot camp on the 
veteran's overall back condition.  The physician indicated 
that the veteran apparently fractured the transverse 
processes of a couple of vertebrae three months prior to 
joining the army.  He had recovered sufficiently in the three 
months following the fractures to pass an army physical.  He 
had written on the physical that he did have a prior back 
problem.  Apparently, while in boot camp, he had been given 
an assignment to shovel sand from one area to another.  The 
veteran stated, that in the process of shoveling this sand, 
he was mistreated by a drill instructor and his back pain was 
greatly exacerbated.  It worsened to the point that it 
contributed to his current disability.  Also, while in the 
military, it was discovered that he had hematuria.  The 
veteran stated that he had blood in the urine for the first 
time ever.  Subsequent urologic evaluation, as noted in the 
review, suggested a chronic pyelonephritis and cystitis.  The 
physician did not doubt that the shoveling incident 
exacerbated the veteran's back pain, given that the veteran 
had prior evidence of a back injury only three months before.  
However, the physician concluded that he could not ascertain 
whether this contributed long term to the veteran's 
disability.

A hearing was held in September 2001 at the RO before the 
undersigned Member of the Board.  In testimony, the veteran 
related that he had injured his low back in a forklift 
accident prior to service.  He stated that he entered 
military service about two to three months after the low back 
injury.  He indicated that his back trouble became worse 
because of the physical demands of basic training.  He stated 
that during basic training, he was assigned to a detail 
shoveling large amounts of sand with a heavy coal shovel.  He 
noted that he passed blood in his urine after about one hour 
on the shoveling detail.  He remarked that he was found unfit 
for further military duty after the episode of blood in the 
urine, and was placed on limited duty until his discharge 
from the service.  He stated that he worked for about eight 
years in a coal mine after service, but pointed out that he 
performed electrical jobs that did not require heavy lifting.  
He related that he now experiences episodes of temporary 
paralysis of the feet and toes because of pressure on the 
discs, and sometimes passed blood in the urine.  

Added to the record at the travel board hearing were 
documents describing various modalities for treating or 
evaluating back pain.  The modalities discussed were lumbar 
epidural steroid injection, diagnostic lumbar facet joint 
nerve block(s), and facet joint nerve radiofrequency 
rhizotomy.  

II.  Analysis

Under applicable legal criteria, a decision of the Board is 
final.  38 U.S.C.A. § 7104 (West 1991).  However, a claim may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The January 1999 
Board decision was the last final disallowance of claims for 
service connection for kidney or back disorders.  
Accordingly, the question now before the Board is whether new 
and material evidence, warranting a reopening of the 
appellant's claims, has been added to the record since the 
January 1999 denial.

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2001).

The Board finds that a statement from Dr. Statkus was not 
available for review in January 1999 when the Board entered 
its adverse decisions with respect to service connection for 
kidney and back disorders.  Further, the physician's 
statement is not merely cumulative or redundant of the 
evidence then of record.  Moreover, inasmuch as the 
physician's statement tends to demonstrate that a chronic 
kidney disorder had its onset in service and that a chronic 
back disorder became worse during service, the Board is 
satisfied that the evidence bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  The additional evidence is 
both new and material, and the claims are therefore reopened.  
To this limited extent, the appeal is granted.

In reaching its determination that Dr. Statkus's statement is 
new and material, the Board notes that it has not weighed the 
probative value of the physician's statement.  A 
consideration of the probative value of that statement is a 
part of the merits adjudication phase which follows the 
reopening of the claims for service connection for kidney and 
back disorders.  The Board emphasizes that credibility of the 
newly submitted evidence is to be presumed for the limited 
purpose of determining the sufficiency of evidence to reopen 
a claim.  Justis, supra.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

Likewise, changes to the Code of Federal Regulations were 
made in response to the VCAA, as made effective November 9, 
2000, except that the changes to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the veteran's claims of 
service connection for kidney and back disorders.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claims.  Reopening the claims, without 
referral to the RO for initial consideration of the question 
under the new law, poses no risk of prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a kidney 
disorder; to this extent, the appeal is granted.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder; to this extent, the appeal is granted.


REMAND

The veteran maintains that a chronic kidney disorder 
developed during service, or alternatively, that any 
preexisting kidney disorder became worse while on active 
duty.  Further, he claims that a preservice back disorder 
became worse during service.  He attributes chronic kidney 
and back disorders to the rigors of basic training, 
particularly to an episode of shoveling wet, heavy sand.  

The medical evidence available when the Board entered its 
most recent adverse determination with respect to a claim for 
service connection for a kidney disorder included the March 
1982 opinion of a VA urologist that the veteran did not have 
a postservice chronic genitourinary disorder.  The 
urologist's opinion, based on clinical examination, 
laboratory studies, and diagnostic tests, postdated the 
February 1982 opinion of a VA general medical examiner 
suggesting the possibility that the veteran had chronic 
pyelonephritis or cystitis.  Further, no competent medical 
evidence was subsequently added to the record, prior to the 
Board's January 1999 decision, which demonstrated that the 
veteran currently had a chronic kidney disorder.  

The medical evidence available when the Board entered its 
most recent adverse determination with respect to a claim for 
service connection for a back disorder demonstrated that the 
veteran had a preservice back disorder resulting from a 
fracture of portions of the lumbar spine.  Further, the 
medical evidence did not show any superimposed trauma or 
pathology which might have produced a progression of the 
preservice back disorder.  Additionally, the record contained 
no medical opinion linking herniated nucleus pulposus or 
degenerative disc disease of the lumbar spine, first 
demonstrated many years after service, to the preservice low 
back disorder.  

With respect to a kidney disorder, the Board notes that the 
opinion of Dr. Statkus, read in a light most favorable to the 
veteran, appears to suggest that the veteran may now have a 
chronic genitourinary disorder.  However, the physician's 
opinion appears to rest primarily on his recitation of 
findings recorded in service medical records suggesting 
chronic pyelonephritis and cystitis.  Dr. Statkus makes no 
reference to any clinical data demonstrating that the veteran 
currently has a chronic genitourinary disorder.  In sum, the 
physician's opinion, to the extent that it can be taken as 
supporting service onset or aggravation of a kidney disorder, 
is highly speculative.  

With respect to a back disorder, the Board notes that the 
opinion of Dr. Statkus merely indicates that the reported 
shoveling incident during basic training might have 
exacerbated the veteran's back pain.  The physician conceded 
that he was unable to ascertain whether the reported 
shoveling incident had, in fact, contributed to the veteran's 
back disorder over the long term.  Dr. Statkus makes no 
reference to medical data in the claims file indicating an 
industrial injury to the low back many years after the 
veteran had completed service, so it is unclear to the Board 
whether the physician considered the impact of postservice 
trauma on the veteran's back disorder.  The physician's 
statement is, at bottom, equivocal and speculative with 
regard to demonstrating that a preservice back disorder 
underwent a permanent increase in severity during military 
service, in contrast to having undergone a temporary or 
intermittent flare-up.

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Additionally, as noted above, the Veterans Claims Assistance 
Act of 2000 contains revised notice provisions and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the merits of the veteran's claims for 
service connection for kidney and back disorders in the 
context of the new law, nor has the veteran had an 
opportunity to prosecute the merits of his claims in that 
context.  

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) and the 
implementing regulations are completed.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence pertinent to his claims on 
appeal that has not already been made 
part of the record, including treatment 
records, VA and non-VA, since service, 
and should assist him in obtaining such 
evidence.  The veteran must adequately 
identify the records and provide any 
necessary authorization.  Specifically, 
the clinical records from Dr. Statkus 
should be obtained and associated with 
the claims folder.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should be 
noted in the veteran's claims file, and 
the veteran so notified.  All medical 
records obtained should be added to the 
claims folder.

3.  Thereafter, the veteran should be 
scheduled for genitourinary and 
orthopedic examinations.  All examination 
findings, along with a complete rationale 
for the opinion expressed, should be set 
forth in a typewritten report.  The 
highlighted standards of proof below 
should be utilized in formulating a 
response.  The examiners must:

I.  Review the entire claims folder, 
including a copy of this remand, 
prior to preparing the examination 
report.

II.  Indicate in the report of 
examination that a review of the 
claims folder was accomplished.  

III.  As to a genitourinary 
disorder, determine whether the 
veteran currently has a kidney 
disorder.  If it is determined that 
the veteran currently has a kidney 
disorder, the examiner should render 
an opinion as to whether a kidney 
disorder preexisted the veteran's 
entrance into military service.  
Then, if it is determined that a 
kidney disorder preexisted service, 
the examiner should state whether it 
is at least as likely as not that 
there was an increase in severity 
during service of the kidney 
disorder which was present before 
service.  If so, is it indisputable 
that any increase was due to the 
natural progress of the condition?  
By contrast, if it is determined 
that a kidney disorder was first 
manifested during service, the 
examiner should state whether it is 
at least as likely as not that any 
current kidney disorder is 
attributable to military service.

IV.  As to a back disorder, the 
examiner should state whether it is 
at least as likely as not that there 
was an increase in severity during 
service of the back disorder which 
was present before service.  If so, 
is it indisputable that any increase 
was due to the natural progress of 
the condition?  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  

6.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should adjudicate the veteran's 
claims for service connection for kidney 
and back disorders.  If any benefit 
sought on appeal continues to be denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the applicable law 
and regulations considered pertinent to 
the issues on appeal.  The veteran and 
his representative must be provided an 
appropriate period of time for response 
to the SSOC before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to ensure 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the RO's to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



